IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,034


EX PARTE BOBBY WAYNE WOODS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM THE 355TH JUDICIAL DISTRICT COURT

HOOD COUNTY



 Keller, P.J., filed a concurring opinion.

	I still believe that the Court erred in Blue (1) when it held that freestanding Atkins (2) claims are
cognizable in a subsequent application under Article (3) 11.071, §5(a)(3). (4) Blue's holding in that regard
was contrary to the plain language of the statute and to Supreme Court caselaw upon which the
statute was patterned. (5)  To the extent that today's opinion follows logically from Blue, that is just
more evidence that Blue was wrong in the first place. 
 Blue took the first step in opening the floodgates to last-minute, unmeritorious mental-retardation claims by holding that an applicant who could have, but did not, raise an Atkins claim in
a prior habeas application could raise one in a subsequent application. (6)  Today, the Court takes the
next step by applying that holding to an applicant who has raised the Atkins claim in a prior
application and who now wishes to relitigate the question.  Now, all an applicant has to do to force
this Court to engage in a time-consuming, last-minute review of the entire record is to find another
family member or another expert witness who is willing to suggest that the applicant may have some
sort of mental deficiency.  The Court's lengthy opinion in this case is an excellent example of the
time and effort that will be consumed in dispensing with the subsequent, unmeritorious applications
that are likely to reach the Court in the future. 
	I concur in the Court's judgment but do not join its opinion.
Date filed: October 7, 2009
Publish

1.   Ex parte Blue, 230 S.W.3d 151 (Tex. Crim. App. 2007).
2.   Atkins v. Virginia, 536 U.S. 304 (2002).
3.   All references to articles are to the Texas Code of Criminal Procedure.
4.   See Blue, 230 S.W.3d at 168-70 (Keller, P.J., concurring).
5.   Id.
6.   See Blue, 230 S.W.3d at 153, 161-62.